  IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                              MISSOURI

A.G.,                                            )
                                                 )
                  Plaintiff,                     )
                                                 )
vs.                                              )         Case No. 4:19-cv-531
                                                 )
HOUSING AUTHORITY OF KANSAS                      )
CITY, MISSOURI, et al.                           )
                                                 )
                  Defendants.                    )

  DEFENDANT HOUSING AUTHORITY OF KANSAS CITY, MISSOURI’S ANSWER
              TO PLAINTIFF’S FIRST AMENDED PETITION

          COMES NOW Defendant Housing Authority of Kansas City, Missouri (hereinafter

referred to as “HAKC” or “Defendant”), and for its Answer to Plaintiff’s First Amended Petition,

states as follows.

1. HAKC denies the allegations and legal conclusions set forth in Paragraph 1 of the First

      Amended Petition.

2. HAKC is without knowledge or information as to whether or not A.G. was a resident and

      citizen of Missouri at all times relevant to the First Amended Petition, admits that A.G.

      resided at Brush Creek Towers located at 1800 Emmanuel Cleaver II Blvd., Kansas City,

      Missouri (hereinafter sometimes referred to as the subject premises) from October 4, 2016,

      through July 2, 2017, that the subject premises is owned and managed by HAKC, but denies

      the remaining allegations and legal conclusions set forth in Paragraph 2 of the First Amended

      Petition.

3. HAKC admits that HAKC is a Missouri municipal corporation created pursuant to

      RSMo§99.040, that one of its responsibilities is the management and operation of certain

      public housing units in the City of Kansas City, Missouri, admits that it can be served

                                                  1
   through its Executive Director at the address listed in the caption of the Petition, but denies

   the remaining allegations and legal conclusions set forth in Paragraph 3 of the First Amended

   Petition.

4. HAKC admits that it owns, manages, maintains, and is the landlord of residential property

   known as Brush Creek Towers, located at 1800 Emmanuel Cleaver II Blvd., Kansas City,

   Missouri, but denies the remaining allegations and legal conclusions set forth in Paragraph 4

   of the First Amended Petition.

5. HAKC is without knowledge or information sufficient to form a belief as to the truth of the

   allegations that Defendant Securitas Security Services USA (“Securitas”) is a Delaware

   corporation authorized to do business in Kansas City, Missouri and that Securitas can be

   served through its registered Agent, National Registered Agents, Inc., 120 South Central

   Avenue., Clayton, Mo 63105, and therefore denies the same. HAKC admits that it entered

   into a contract with Securitas to provide security guard services at Brush Creek Towers and

   that HAKC made payments to Securitas. HAKC denies the remaining allegations and legal

   conclusions set forth in Paragraph 5 of the First Amended Petition.

6. HAKC admits that jurisdiction is proper in this Court, but denies the remaining allegations

   and legal conclusions set forth in Paragraph 6 of the First Amended Petition.

7. HAKC admits that venue is proper in this Court, but denies the remaining allegations and

   legal conclusions set forth in Paragraph 7 of the First Amended Petition.

8. HAKC admits that Plaintiff moved in to Brush Creek Towers, located at 1800 Emmanuel

   Cleaver II Blvd., Kansas City, Missouri, on October 4, 2016, but denies the remaining

   allegations and legal conclusions set forth in Paragraph 8 of the First Amended Petition.




                                               2
9. HAKC denies the allegations and legal conclusions set forth in Paragraph 9 of the First

   Amended Petition.

10. HAKC admits that it represents that “the housing choice voucher program is a rental

   assistance program funded by the U.S. Department of Housing and Urban Development to

   assist very low income families, the elderly, and the disabled afford decent, safe and sanitary

   housing in the private market” but denies the remaining allegations and legal conclusions set

   forth in Paragraph 10 of the First Amended Petition.

11. HAKC admits that it represents that the “role of the landlord in the voucher program is to

   provide decent, safe and sanitary housing to a tenant at a reasonable rent,” but denies the

   remaining allegations and legal conclusions set forth in Paragraph 11 of the First Amended

   Petition.

12. HAKC admits that its website provides that the Brush Creek Towers includes a “secured

   entrance” and “24 hour maintenance.” but denies the remaining allegations and legal

   conclusions set forth in Paragraph 12 of the First Amended Petition.

13. HAKC admits that HAKC entered into a contract with Defendant Securitas to provide certain

   security services at the subject premises as provided for in the parties’ written agreement and

   that it made payments to Defendant Securitas pursuant to said contract, but denies the

   remaining allegations and legal conclusions set forth in Paragraph 13 of the First Amended

   Petition.

14. HAKC is without knowledge or information sufficient to form a belief as to the truth of the

   matters set forth in Paragraph 14 of the First Amended Petition and therefore denies the

   same.

15. HAKC is without knowledge or information sufficient to form a belief as to the truth of the



                                                3
   matters set forth in Paragraph 15 of the First Amended Petition and therefore denies the

   same.

16. HAKC denies the allegations and legal conclusions set forth in Paragraph 16 of the First

   Amended Petition.

17. HAKC denies the allegations and legal conclusions set forth in Paragraph 17 of the First

   Amended Petition.

18. HAKC denies that Plaintiff made any reports of any safety concerns to Regina Boles or any

   other HAKC employee prior to May18, 2017, and therefore denies the same. HAKC denies

   the remaining allegations and legal conclusions set forth in Paragraph 18 of the First

   Amended Petition.

19. HAKC is without knowledge or information sufficient to form a belief as to the truth of the

   matters set forth in Paragraph 19 of the First Amended Petition because the allegation lacks

   any information regarding the time, date and identity of the person or entity to whom

   Plaintiff and other Brush Creek Tower tenants allegedly reported the alleged criminal activity

   and therefore HAKC denies the allegations and legal conclusions set forth in Paragraph 19 of

   the First Amended Petition.

20. HAKC denies the allegations and legal conclusions set forth in Paragraph 20 of the First

   Amended Petition.

21. HAKC denies the allegations and legal conclusions set forth in Paragraph 21 of the First

   Amended Petition.

22. HAKC denies the allegations and legal conclusions set forth in Paragraph 22 of the First

   Amended Petition.

23. HAKC denies the allegations and legal conclusions set forth in Paragraph 23 of the First



                                                4
   Amended Petition.

24. HAKC denies the allegations and legal conclusions set forth in Paragraph 24 of the First

   Amended Petition.

25. HAKC is without knowledge or information sufficient to form a belief as to the truth of the

   matters set forth in Paragraph 25 of the First Amended Petition and therefore HAKC denies

   the same.

26. HAKC is without knowledge or information sufficient to form a belief as to the truth of the

   matters set forth in Paragraph 26 of the First Amended Petition and therefore denies the

   same.

27. HAKC is without knowledge or information sufficient to form a belief as to the truth of the

   matters set forth in Paragraph 27 of the First Amended Petition and therefore denies the

   same.

28. HAKC is without knowledge or information sufficient to form a belief as to the truth of the

   matters set forth in Paragraph 28 of the First Amended Petition and therefore denies the

   same.

29. HAKC is without knowledge or information sufficient to form a belief as to the truth of the

   matters set forth in Paragraph 29 of the First Amended Petition and therefore denies the

   same.

30. HAKC is without knowledge or information sufficient to form a belief as to the truth of the

   matters set forth in Paragraph 30 of the First Amended Petition and therefore denies the

   same.

31. HAKC denies the allegations and legal conclusions set forth in Paragraph 31 of the First

   Amended Petition.



                                                5
32. HAKC denies the allegations and legal conclusions set forth in Paragraph 32 of the First

   Amended Petition.

33. HAKC denies the allegations and legal conclusions set forth in Paragraph 33 of the First

   Amended Petition.

34. HAKC denies the allegations and legal conclusions set forth in Paragraph 34 of the First

   Amended Petition.

35. HAKC admits that it invited public housing residents to a public safety meeting held at Brush

   Creek Towers on June 22, 2017, but denies the remaining allegations and legal conclusions

   set forth in Paragraph 35 of the First Amended Petition.

36. HAKC admits that there was a public safety meeting held at Brush Creek Towers on June 22,

   2017, admits that the attendees requested that security personnel walk around the premises,

   denies that personnel issues or the alleged May 13, 2017 alleged incident involving Plaintiff

   were discussed, and further denies the remaining allegations and legal conclusions set forth

   in Paragraph 36 of the First Amended Petition.

37. HAKC denies the allegations and legal conclusions set forth in the matters set forth in

   Paragraph 37 of the First Amended Petition.

38. HAKC denies the allegations and legal conclusions set forth in Paragraph 38 of the First

   Amended Petition.

39. HAKC denies the allegations and legal conclusions set forth in Paragraph 39 of the First

   Amended Petition.

40. HAKC denies the allegations and legal conclusions set forth in Paragraph 40 of the First

   Amended Petition.

41. HAKC is without knowledge or information sufficient to form a belief as to the truth of the



                                                 6
   matters set forth in Paragraph 41 of the First Amended Petition and therefore denies the

   same.

42. HAKC admits that Plaintiff’s request for transfer was tentatively approved on June 23, 2017,

   but denies the remaining allegations and legal conclusions set forth in Paragraph 42 of the

   First Amended Petition.

43. HAKC is without knowledge or information sufficient to form a belief as to the truth of the

   matters set forth in Paragraph 43 of the First Amended Petition and therefore denies the

   same.

44. HAKC denies the allegations and legal conclusions set forth in Paragraph 44 of the First

   Amended Petition.

45. HAKC admits that it sent Plaintiff a letter dated June 23, 2017, advising her that her request

   for transfer was tentatively approved for Category 1 of defendant HAKC’s Admission and

   Continued Occupancy Policy, Section 8, that Category 1 of HAKC’s Admission and

   Continued Occupancy Policy, Section 8, provides for Emergency Transfers when the HAKC

   determines that conditions pose an immediate threat to resident life, health or safety, but

   denies the remaining allegations and legal conclusions set forth in Paragraph 45 of the First

   Amended Petition.

46. HAKC denies that Plaintiff’s transfer request was labelled “Category 1- Emergency Transfer:

   immediate threat to resident life, health & safety” as well as the remaining allegations and

   legal conclusions set forth in Paragraph 46 of the First Amended Petition.

47. HAKC denies the allegations and legal conclusions set forth in Paragraph 47 of the First

   Amended Petition.

48. HAKC denies the allegations and legal conclusions set forth in Paragraph 48 of the First



                                                 7
   Amended Petition.

49. HAKC denies the allegations and legal conclusions set forth in Paragraph 49 of the First

   Amended Petition.

                                           First Cause of Action

50. That for its response to Paragraph 50 of the First Amended Petition, HAKC incorporates by

   reference as if fully set forth at this point, all of the allegations and denials set forth in

   Paragraphs 1 through 49 above.

51. HAKC denies the allegations and legal conclusions set forth in Paragraph 51 of the First

   Amended Petition.

52. HAKC denies the allegations and legal conclusions set forth in Paragraph 52 of the First

   Amended Petition and specifically denies the allegations and legal conclusions set forth in

   subparagraph (a) through (o) of Paragraph 52 of the First Amended Petition.

53. HAKC denies the allegations and legal conclusions set forth in Paragraph 53 of the First

   Amended Petition.

54. HAKC denies the allegations and legal conclusions set forth in Paragraph 54 of the First

   Amended Petition.

55. HAKC denies the allegations and legal conclusions set forth in Paragraph 55 of the First

   Amended Petition (which Plaintiff incorrectly numbered as Paragraph 51.)

56. HAKC denies the allegations and legal conclusions set forth in Paragraph 56 of the First

   Amended Petition (which Plaintiff incorrectly numbered as Paragraph 52.)

                                          Second Cause of Action

57. That for its response to Paragraph 57 of the First Amended Petition (which Plaintiff

   incorrectly numbered as Paragraph 53) HAKC incorporates by reference as if fully set forth



                                                   8
   at this point, all of the allegations and denials set forth in Paragraphs 1 through 56 above.

58. HAKC denies the allegations and legal conclusions set forth in Paragraph 58 of the First

   Amended Petition (which Plaintiff incorrectly numbered as Paragraph 54.)

59. HAKC denies the allegations and legal conclusions set forth in Paragraph 59 of the First

   Amended Petition (which Plaintiff incorrectly numbered as Paragraph 55.)

60. HAKC denies the allegations and legal conclusions set forth in Paragraph 60 of the First

   Amended Petition (which Plaintiff incorrectly numbered as Paragraph 56.)

61. HAKC denies the allegations and legal conclusions set forth in Paragraph 61 of the First

   Amended Petition (which Plaintiff incorrectly numbered as Paragraph 57.)

62. HAKC denies the allegations and legal conclusions set forth in Paragraph 62 of the First

   Amended Petition (which Plaintiff incorrectly numbered as Paragraph 58.)

63. HAKC denies the allegations and legal conclusions set forth in Paragraph 63 of the First

   Amended Petition (which Plaintiff incorrectly numbered as Paragraph 59.)

64. HAKC denies the allegations and legal conclusions set forth in Paragraph 64 of the First

   Amended Petition (which Plaintiff incorrectly numbered as Paragraph 60.)

65. HAKC denies the allegations and legal conclusions set forth in Paragraph 65 of the First

   Amended Petition (which Plaintiff incorrectly numbered as Paragraph 61.)

                                       Third Cause of Action

66. That for its response to Paragraph 66 of the First Amended Petition (which Plaintiff

   incorrectly numbered as Paragraph 62) HAKC incorporates by reference as if fully set forth

   at this point, all of the allegations and denials set forth in Paragraphs 1 through 65 above

67. That for its response to Paragraphs 67 through 77 of the First Amended Petition (which

   Plaintiff incorrectly numbered as Paragraphs 63 through 73 ) HAKC states that Plaintiff’s



                                                 9
   Third Cause of Action has not been asserted against HAKC and therefore no response is

   required to Paragraphs 67 through 77 of the First Amended Petition (which Plaintiff

   incorrectly numbered as Paragraphs 63 through 73 ); to the extent a response is required,

   HAKC denies each and every allegations set forth in Plaintiff’s Third Cause of Action of the

   First Amended Petition.



                                      Fourth Cause of Action

68. That for its response to Paragraph 78 of the First Amended Petition (which Plaintiff

   incorrectly numbered as Paragraph 74) HAKC incorporates by reference as if fully set forth

   at this point, all of the allegations and denials set forth in Paragraphs 1 through 67 above.

69. HAKC denies the allegations and legal conclusions set forth in Paragraph 79 of the First

   Amended Petition (which Plaintiff incorrectly numbered as Paragraph 75.)

70. HAKC denies the allegations and legal conclusions set forth in Paragraph 80 of the First

   Amended Petition (which Plaintiff incorrectly numbered as Paragraph 76.)

71. HAKC denies the allegations and legal conclusions set forth in Paragraph 81 of the First

   Amended Petition (which Plaintiff incorrectly numbered as Paragraph 77.)

72. HAKC denies the allegations and legal conclusions set forth in Paragraph 82 of the First

   Amended Petition (which Plaintiff incorrectly numbered as Paragraph 78.)

73. HAKC denies the allegations and legal conclusions set forth in Paragraph 83 of the First

   Amended Petition (which Plaintiff incorrectly numbered as Paragraph 79.)



                              DENIALS AND AFFIRMATIVE DEFENSES

74. HAKC denies each and every allegation in Plaintiff’s First Amended Petition not herein



                                                10
   specifically admitted.

75. That Plaintiff’s First Amended Petition fails to state any causes of action upon which relief

   may be granted against HAKC and should be dismissed.

76. That Plaintiff’s First Amended Petition is barred by the doctrine of sovereign immunity set

   forth in RSMo §537.600 because HAKC is a public entity created pursuant to RSMo§99.040.

77. That Plaintiff’s claims for punitive damages are barred pursuant to RSMo §537.610.3

   because HAKC is a public entity created pursuant to RSMo§99.040.

78. HAKC affirmatively states that if Plaintiff sustained any injuries or damages alleged, which

   HAKC specifically denies, the same were caused or contributed to be caused in full or in part

   by the contributory comparative negligence or fault or other culpable conduct of Plaintiff,

   defendant Securitas, or other non-parties, including plaintiff’s alleged assailants, and not the

   result of any negligence or culpable conduct on the part of HAKC, to wit: 1) Plaintiff’s

   failure to keep a careful lookout for her own safety; 2) Plaintiff’s failure to call the Police and

   report the alleged assaults; 3) Plaintiff’s failure to timely report her alleged safety concerns;

   4) Plaintiff’s failure to report alleged sexual assaults to HAKC management, Police, and

   security personnel; 5) Plaintiff’s failure to report alleged criminal activity of tenants and

   guests to the Police, HAKC management and security personnel 6 ) Plaintiff’s failure to seek

   an ex parte order of protection: 7) Plaintiff’s failure to testify upon request and assist the

   HAKC in prosecuting an eviction action against one of the allegedly responsible

   tenants;8)Plaintiff’s failure to mitigate her damages ;9) those acts alleged in Plaintiff’s

   Petition against her alleged assailants;10) those acts alleged in Plaintiff’s Petition against

   defendant Securitas and 11) those acts that may be discovered during discovery in this

   matter. Accordingly, Plaintiff should be barred from recovery against HAKC or, in the



                                                 11
   alternative, the recovery against HAKC should be reduced due to the contributory

   comparative negligence or fault or other culpable conduct of the Plaintiff, defendant

   Securitas, and or other non-parties, and HAKC hereby requests a percentage allocation for

   the same.

79. HAKC affirmatively states that if Plaintiff sustained any injuries or damages, the same

   were caused or contributed to be caused by the intervening acts and/or superseding

   negligence on the part of a person or entity over whom HAKC had neither control nor right

   to control, including but not limited to the acts and omissions of Plaintiff, defendant

   Securitas, and or other non-parties, as set forth in paragraph 78 above.

80. To the extent Plaintiff alleges she suffered physical and mental injuries, which HAKC

   specifically denies, Plaintiff’s alleged injuries were caused or contributed to by factors other

   than HAKC’s alleged conduct, and any damages therefore should be appropriately

   apportioned.

81. If Plaintiff was injured or damaged, which HAKC denies, any injuries or damages were

   caused solely by the acts, wrongs or omissions of Plaintiff, or by pre-existing conditions, or

   by other persons, entities, forces and/or things over which HAKC had no control and is not

   responsible.

82. That Plaintiff’s Fourth Cause of Action is barred by Plaintiff’s failure to allege fraud with

   particularity as required by Federal Rule of Civil Procedure 9(b) and should be dismissed.

83. That the Missouri Merchandising Practice Act does not apply to the HAKC because HAKC

   is a political subdivision of the State of Missouri and is not a “person” as defined in the

   Missouri Merchandising Practice Act, RS Mo.407.010 (5).

84. That Plaintiff’s claims under the Fair Housing Act are barred by the applicable statute of



                                                 12
   limitations set forth in 42 U.S.C. § 3613 (a)(1)(A)

85. HAKC affirmatively states that its liability, which HAKC specifically denies, is limited to

   the amount set forth by applicable Missouri statutes.

86. HAKC affirmatively states that its liability, which HAKC specifically denies, is limited to

   the amount set forth in § 537.067 RSMo.

87. HAKC affirmatively states that if Plaintiff sustained damages as alleged and it is

   determined that HAKC was at fault in any way, which HAKC specifically denies,

   HAKC is entitled to a reduction and/or setoff to any judgment against it in the amount of

   all good faith settlement paid or to be paid by any other tortfeasor or a party as provided in

   § 537.060 RSMo. HAKC further reserves the right to challenge any settlement on the

   basis that it was not made in good faith, not reasonable, and not otherwise enforceable.

88. HAKC affirmatively states the value of any and all medical treatment rendered is limited to

   the actual costs of medical care or treatment pursuant to § 490.715 RSMo., as §

   490.715 provides that the actual cost of the medical care or treatment shall be the sum of

   money not to exceed the dollar amounts paid to satisfy the financial obligation for the

   medical care provided after adjustments for any contractual discounts, price reduction or

   write-off.

89. HAKC states that if Plaintiff suffered any injuries or damages, which HAKC specifically

   denies, and if such injury or damage is determined to be the result of tortious conduct of

   HAKC then Missouri Constitution, Article III, Sections 38(a) and 39, and Article IV,

   Sections 30(a) and 30(b) requires that HAKC’s liability for damages be reduced and offset

   by the amounts paid to Plaintiff from collateral sources or other parties arising from the

   incident which is the subject of this lawsuit.


                                                13
90. HAKC affirmatively states that Plaintiff has failed to comply with the terms of §408.040

   RSMo in that Plaintiff failed to send the demand by certified mail, accompanied by an

   affidavit of the claimant setting forth the nature of the claim, injuries and computation of

   damages.

91. HAKC affirmatively states that if Plaintiff sustained any loss, which HAKC specifically

   denies, Plaintiff has failed to mitigate her alleged damages.

92. Plaintiff’s claims and prayer for punitive or exemplary damages or relief are not

   cognizable or recoverable for one or more of the following reasons:

                  a. A punitive damage award against HAKC would contravene provisions
                     of the Missouri Constitution and the Constitution of the United States,
                     including, but not limited to, Article I, Bill of Rights, Sections 10, 19
                     and 21 of the Constitution of 1945 of the State of Missouri, including
                     Sections 9 and 18 of the Bill of Rights and the Fifth, Eighth and
                     Fourteenth Amendments to the United States Constitution. Further, a
                     punitive damage award would deprive HAKC of property without due
                     process of law and deny HAKC equal protection of the law. Further, an
                     award of punitive damage is precluded because, inter alia, the standards
                     for same are too vague to give notice of the conduct prohibited, and they
                     would subject HAKC to multiple jeopardy, excessive fines and unusual
                     punishment. Such damages are also precluded by § 400.1-106, RSMo.


                  b. A punitive damage award against HAKC would deny it property without
                     due process of law in violation of the 5th and 14th Amendments to the
                     Constitution of the United States and/or Article 2, section 2 and/or 10 of
                     the Constitution of 1945 of the State of Missouri because there are
                     insufficient legal standards for the jury to determine the amount of any
                     such damages so as to allow awards that: (1) are grossly excessive or
                     wholly disproportionate to the offense and obviously unreasonable; and
                     (2) give the HAKC no notice of the consequences of its conduct.


                  c. A punitive damage award against HAKC without sufficient legal
                     standards to determine the amount that may be awarded is
                     unconstitutional because it serves to deny HAKC of its right of access
                     to the courts as guaranteed by the due process clause of the 5th and 14th
                     Amendments to the Constitution of the United States and/or by Article 1,
                     Sections 2, 10 and/or 14 of the Constitution of 1945 of the State of

                                                14
   Missouri.


d. An award of punitive damages against HAKC is unconstitutional
   because it constitutes a fine, punishment or payment in violation of the
   Excessive Fines Clause of the United States Constitution's Eighth
   Amendment and in violation of the Missouri Constitution, Article I,
   Section 21.


e. Plaintiff’s claim for punitive damages is unconstitutional because it
   seeks to punish HAKC without the protection of Constitutional
   safeguards, including, but not limited to, proof beyond a reasonable
   doubt, and/or a standard higher than "a preponderance of the
   evidence," the right to a speedy trial, the prohibition against double
   jeopardy and freedom from self-incrimination during the discovery
   process and trial, which are guaranteed under the Fifth, Sixth, Eighth
   and Fourteenth Amendments of the Constitution of the United States
   and the Constitution of the State of Missouri, Article 1, Sections 18(a)
   19, 21 and 22(a); and any law of the State of Missouri, whether enacted
   by the Missouri legislature or founded upon the decision of Missouri
   courts which would permit Plaintiff to recover punitive damages without
   the protection of such safeguards is unconstitutional.


f. Plaintiff’s request for punitive damages and/or subsequent imposition
   of punitive damages against HAKC constitutes cruel and unusual
   punishment in violation of the 8th Amendment of the United States
   Constitution and/or the Missouri Constitution, Article I, Section 21.


g. A punitive damage award deprives HAKC of property without due
   process of law in violation of HAKC’s rights under the 5th and 14th
   Amendments to the United States Constitution and Article 1 of the Bill of
   Rights, Sections 10 and 13 of the 1945 Constitution of Missouri by
   imposition of a retroactive standard governing the liability for and the
   amount of the penalty.


h. A punitive damage award deprives HAKC of property without due
   process of law in violations of the Bills of Attainder and Ex Post Facto
   clauses of the United States Constitution, Article 1, Section 9, Clause 3;
   Article 1, Section 10, Clause 1 and Article 1, Bill of Rights, Section 13
   of the 1945 Constitution of Missouri by imposition of a retroactive
   standard governing liability for damages based on aggravating
   circumstances and the amount of damages.

                            15
i. A punitive damage award deprives HAKC of property without due
   process of law and deprives HAKC of equal protection of the laws, in
   violation of HAKC’s rights under the 5th and 14th Amendments to the
   United States Constitution and Article 1, Bill of Rights, Sections 10 and
   2 of the 1945 Constitution of Missouri because Missouri law governing
   an award of punitive damages is not rationally related to a legitimate
   state interest, and in any event, is not the least restrictive means by
   which to accomplish any state interest to be served.

j. The imposition of a punitive damage award as punishment which may
   be awarded by less than a unanimous verdict violates the 6th Amendment
   and Article 3, Section 2 of the United States Constitution and Article 1,
   Bill of Rights, Section 22(a) of the1945 Constitution of Missouri.


k. A punitive damage award deprives HAKC of property without due
   process of law and further HAKC of the equal protection of the laws in
   violation of HAKC’s rights under the 5th and 6th Amendments to the
   United States Constitution and/or Article 1, Bill of Rights, Sections 10
   and 12 of the 1945 Constitution of Missouri, because the jury is told to
   take into consideration the evidence of HAKC’s net worth, implying to
   the jury that it would be more appropriate to punish HAKC rather than
   another defendant under similar circumstances who had a lesser net
   worth.


l. A punitive damage award has the effect of treating HAKC differently
   and discriminatorily, thus, depriving HAKC of property without due
   process of law and further depriving HAKC of the equal protection of
   the laws in violation of the 5th and 14th Amendments to the United
   States Constitution and/or Article 1, Bill of Rights, Sections 10 and 2 of
   the 1945 Constitution of Missouri.


m. A punitive damage award deprives HAKC of property without due
   process of law in violation of HAKC’s rights under the 5th and 14th
   Amendments to the United States Constitution and/or Article 1, Bill of
   Rights, Sections 10 and 19 of the 1945 Constitution of Missouri because
   such an award results in multiple punishments for a single act or
   course of conduct.


n. A punitive damage award deprives HAKC of property without due
   process of law in violation of HAKC’s rights under the 5th and 14th
   Amendments to the United States Constitution and/or Article 1, Bill of
   Rights, Sections 10 and 2 of the 1945 Constitution of Missouri since

                            16
                       Missouri law erroneously permits                arbitrary,   capricious      and
                       discriminatory enforcement of said laws.


93. HAKC specifically denies that the incident described in Plaintiff’s Petition involved

   any malice, ill will or mental state sufficient by HAKC to justify the imposition of

   punitive damages.

94. HAKC states that any injury suffered by Plaintiff was the direct result of the criminal

   acts of a third person or persons over whom this HAKC has no control or legal duty to

   control.

95. HAKC states that as a matter of law, it does not owe a legal duty to Plaintiff to prevent the

   criminal attacks of third parties, under the common law and pursuant to § 537.787 RSMo. To

   the extent a legal duty exists, which HAKC denies, Plaintiff’s recovery is barred because

   HAKC has implemented reasonable security measures.

96. HAKC asserts and incorporates by reference each and every affirmative defense permitted by

   Missouri Supreme Court Rule 55.09 that may be uncovered during the course of further

   investigation and discovery.

97. HAKC affirmatively states that the sole proximate cause of Plaintiff’s alleged injuries

   were the acts of Plaintiff’s alleged assailants and/or some other party.

98. HAKC adopts and asserts all defenses raised by other defendants to this action.

          WHEREFORE, having fully answered the allegations contained in Plaintiff’s First

Amended Petition, HAKC seeks to be discharged, with its costs expended, including its

reasonable attorneys’ fees, and for such other and further relief as might be deemed just and

proper.




                                                  17
     KYNER LAW, P.C.



BY: s/: Jennifer P. Kyner_________
     Jennifer P. Kyner MO # 32436
     4800 Rainbow Blvd., Suite 200
     Westwood, Kansas 66205
     913.491.3200
     913.273.1200 (facsimile)
     jkyner@kynerlaw.com
     ATTORNEY FOR DEFENDANT
     HAKC

                                 CERTIFICATE OF SERVICE
       I hereby certify that on this 15th day of July, 2019, a true and correct copy of the
 foregoing document was filed electronically via CM/ECF in the United States District
 Court for the Western District of Missouri, with notice of same being electronically
 served by the Court, addressed to:
       Anthony E. LaCroix
       LaCroix Law Firm, LLC
       406 West 34th Street, Suite 810
       Kansas City, Missouri 64111
       tony@lacroixlawkc.com
       ATTORNEY FOR PLAINTIFF

       And
       Stanley N. Wilkins
       Patrick M. Hunt
       BATY, HOLM, NUMRICH & OTTO P.C.
       4600 Madison Avenue, Suite 210
       Kansas City, MO 64112-3019
       swilkins@batyholm.com
       phunt@batyholm.com
       ATTORNEYS FOR DEFENDANT SECURITAS SECURITY SERVICES,
       USA, INC.


                                               s/Jennifer P. Kyner
                                              Attorney for Defendant HAKC




                                                 18
